Citation Nr: 0508139	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  97-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral hip pain.

2.  Entitlement to service connection for a disability 
manifested by low back pain.

3.  Entitlement to service connection for defective vision of 
the right eye.

4.  Entitlement to service connection for defective vision of 
the left eye.

5.  Entitlement to service connection for residuals of a 
concussion.

6.  Entitlement to service connection for residuals of a 
broken nose.

7.  Entitlement to service connection for a disability 
manifested by muscle spasms of the left lower extremity.

8.  Entitlement to service connection for a disability 
manifested by cervical pain.

9.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

10.  Entitlement to an initial compensable evaluation for 
scarring of the hands.

11.  Entitlement to an initial compensable evaluation for 
scarring of the back.

12.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the provisions of 38 C.F.R. § 
3.324 (2004).

13.  Entitlement to an effective date, prior to October 27, 
2003, for a 60 percent evaluation for a pulmonary disability.

14.  Entitlement to an effective date, prior to October 27, 
2003, for a total compensation rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from November 1958 to February 
1962.

This matter was brought to the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The RO granted service connection for hemorrhoids and for 
scars of the hands and back, and assigned noncompensable 
evaluations from June 12, 1996, the date of claim.  The RO 
also denied service connection for a disability manifested by 
bilateral hip pain, a disability manifested by low back pain, 
loss of vision in the right eye, residuals of a concussion, 
residuals of a broken nose, a disability manifested by muscle 
spasms of the lower extremities, and a disability manifested 
by cervical pain.  The RO denied entitlement to a separate 
compensable evaluation of 10 percent for multiple service-
connected disabilities evaluated as noncompensable.

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (CAVC) 
from a January 1999 decision wherein the Board denied the 
appeal of the October 1996 rating decision in its entirety.  
In the interim, the Board vacated its January 1999 decision 
but stayed the order in light of the appeal to the CAVC.  
Thereafter, in July 2000, the CAVC remanded the case to the 
Board pursuant to Cerullo v. Derwinski, 1 Vet. App. 195 
(1991) to have the Board effectuate the vacatur.  In 
September 2000, the Board remanded the case to afford the 
veteran the opportunity for a personal hearing.  The record 
shows that the veteran decided not to have an in person 
hearing but has presented additional written argument through 
his attorney on many occasions.

The issues as stated on the title page represent the current 
posture of this appeal.  The appeal reflects changes to 
issues initially before the Board in January 1999, and the 
addition of other issues as a result of several recent rating 
decisions.  

In November 2000, the RO denied service connection for a 
disability of the left eye and the veteran perfected an 
appeal of this determination in May 2001.  In February 2003, 
the RO granted service connection for phlebitis of the right 
lower extremity, which had been claimed as a disability 
manifested by muscle spasms, and assigned a 10 percent 
evaluation from June 12, 1996, the date of claim.  


The veteran did not appeal the RO determination of the 
initial rating or the effective date.  Thus, the issue of 
entitlement to service connection for a disability manifested 
by muscle spasms of the left lower extremity remains on 
appeal, as it has not been expressly withdrawn.

In a September 2003 rating decision the RO granted service 
connection for a pulmonary disability as secondary to the 
phlebitis of the right lower extremity and assigned an 
initial rating of 30 percent from May 5, 1998, the date of 
claim.  The veteran disagreed with the initial rating and the 
RO in March 2004 granted a 60 percent evaluation and 
entitlement to a TDIU, both from October 27, 2003.  The 
veteran has appealed the RO determination, arguing that the 
schedular increase and the TDIU should be effective prior to 
October 27, 2003.

The issues of entitlement to service connection for a 
disability manifested by low back pain and an effective date, 
prior to October 27, 2003, for a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that the veteran does not have a bilateral hip 
disability which has been linked to service on any basis.

2.  The probative and competent medical evidence of record 
establishes that defective vision of the right eye associated 
with cataracts has not been linked to active service on any 
basis.

3.  The probative and competent medical evidence of record 
establishes that defective vision of the left eye associated 
with cataracts has not been linked to active service on any 
basis.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have residuals of a 
concussion which has been linked to service on any basis.

5.  The probative and competent medical evidence of record 
establishes that the veteran did not sustain a broken nose 
during military service or that he has any disability related 
to nasal trauma in service.

6.  The probative and competent medical evidence of record 
establishes that a current disability of the left lower 
extremity, identified a arterial peripheral vascular disease, 
has been linked to service on any basis; arterial peripheral 
vascular disease was initially reported many years after 
military service.

7.  The probative and competent medical evidence of record 
establishes that current disability of the cervical spine 
identified as degenerative arthritis and degenerative disc 
disease cannot satisfactorily be dissociated from injury 
sustained in active service.

8.  From June 12, 1996, the veteran has established 
entitlement to a compensable disability evaluation for 
phlebitis and noncompensable evaluations for hemorrhoids and 
scar residual of the hands and the back.

9.  There is no longer a controversy regarding the issue of 
entitlement to a 10 percent disability rating under 38 C.F.R. 
§ 3.324 as the RO decision to grant a compensable schedular 
rating for phlebitis from June 12, 1996, resolves the issue 
raised on appeal.

10.  Hemorrhoids are not more than moderate in severity.

11.  Burn scars of the hands were not found on current 
examination, there was no functional impairment of the hands 
attributable to such burn residuals shown and the scars have 
not been identified as tender and productive of pain on 
examination.


12.  Burn scars of the back, identified as the shoulders and 
neck, were not found on current examination, there was no 
functional impairment attributable to such burn residuals, 
and the scars have not been identified as tender and 
productive of pain on examination; no disfigurement is 
reported for neck involvement.

13.  On a facts found basis, the manifestations of the 
veteran's pulmonary disability more nearly approximated the 
60 percent disability evaluation from October 27, 2003.


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral hip pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

2.  Defective vision of the right eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  Defective vision of the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  Residuals of a concussion were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

5.  Residuals of a broken nose were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

6.  A disability manifested by muscle spasms of the left 
lower extremity was not incurred in or aggravated by service 
and arterial peripheral vascular disease may not be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.159 
(2004).





7.  A disability manifested by cervical pain was incurred in 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.

8.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board on the matter of 
entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. 
§ 3.324.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2004).

9.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, 
Code 7336 (2004).

10.  The criteria for an initial compensable evaluation for 
scarring of the hands are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38C.F.R. §§ 3.159, 4.118, 
Diagnostic Code 7804 (before and after August 30, 2002).

11.  The criteria for an initial compensable evaluation for 
burn scar residuals of the back are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Code 7800, 7804 (before and after August 30, 
2002).

12.  The criteria for an effective date, prior to October 27, 
2003, for an initial 60 percent evaluation for a pulmonary 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.2, 
4.97, Diagnostic Code 6844, effective October 7, 1996 (61 
Fed. Reg. 46720-46731 September 5, 1996). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Service Connection

With regard to the claim for service connection for a 
disability manifested by bilateral hip pain, a review of the 
service records discloses they are negative for any reference 
to a disability involving either or both hips.  VA outpatient 
treatment records dating from 1995 and treatment records from 
JPM (Initials), MD, covering a period of occasions between 
1989 and 1996 are also without reference to any findings 
indicative of a bilateral hip disability.  At the time of 
examination by VA in May 1998, there was no reference to any 
disability involving either hip and none has been received 
since.  

The service medical records are negative for complaints, 
reports of treatment or a diagnosis of a disability resulting 
in vision loss of the right eye.  In his report of medical 
history made in conjunction with separation examination in 
December 1961, the veteran denied having or ever having had 
eye trouble.  Clinical evaluation of the eyes was normal.  
The records from Dr. JPM dating from 1989 and the reports of 
the VA outpatient visits dating from 1995, do not refer to 
treatment or evaluation of defective vision of the right eye.  

When VA examined the veteran in May 1998, he reported that he 
had sustained an injury to the "left" eye while boxing on one 
occasion in service and had very poor vision in both eyes, 
worse in the left than in the right.  Examination showed the 
pupils to be round, regular, equal, and reactive to light.  
There is no indication of the veteran having reported 
injuring the right eye while boxing in service until the time 
of the 1998 examination.  

The VA examiner in February 2001 noted there was no known 
history of eye surgery or glaucoma, and that meibomitis was 
noted by examination in October 1999 (records on file).  The 
examiner stated that the claims file and service medical 
record had been reviewed.  

The impression was history of boxing injury to the left eye, 
no sequelae found; history of burn injury to the face, no 
ophthalmic sequelae found, and nuclear sclerotic cataracts of 
both eyes.  The examiner commented that the exact cause of 
cataracts was unknown, but the findings were symmetric and 
appeared typical of age related origin.  The examiner stated 
there were no findings suggestive of traumatic cataract, and 
it was more likely than not that development of cataracts in 
this case was unrelated to previous history of trauma.  The 
examiner stated there was minimal visual disability 
associated with the cataracts in both eyes and that there 
were no other abnormalities of the left eye found that might 
be related to boxing injury.  The examiner concluded that 
there were no sequelae found on examination that might be 
related to the reported gasoline injury to the face in 1961.  

In May 2001, DPB, MD, reported that on examination the 
veteran gave a history of boxing and burn to the face during 
military service.  Dr. DPB stated no retinopathy was found in 
either eye.  The physician stated that even though cataracts 
had many causes, not the least of them being age, he could 
not rule out the possibility that the veteran's boxing career 
and perhaps extensive facial burns contributed to the 
problem.  Dr. DPB was unable to state with any conclusive 
nature that they were definitely caused by the trauma, and 
that it was certainly not unreasonable to suspect that they 
are naturally occurring.  The veteran was considered not too 
young to have cataracts.  In conclusion, Dr. DPB stated there 
was no way he could say conclusively that the cataracts are 
or are unrelated to previous trauma.  

In August 2001, on review of the opinion Dr. DPB provided, 
the VA examiner stated it remained his opinion that it was 
highly unlikely the veteran's symmetrical cataracts, 
bilateral nuclear sclerotic cataracts were the direct result 
of ocular injury.  The VA physician stated that eye trauma 
including burn or chemical injury usually does not result in 
nuclear sclerotic cataract, and that in this case the was no 
physical evidence to support a traumatic etiology.  Further, 
the examiner felt that the finding of such cataracts was 
typical of the lens changes associated with advanced aging.  
The examiner stated that angle recession, a common boxing-
related injury was ruled out by gonioscopy on the February 
2001 examination and that no other anterior or posterior 
segment traumatic abnormalities were found on that 
examination.  

Therefore, it was the VA examiner's opinion that the 
cataracts in this case were the result of advancing age and 
more likely than not unrelated the eye trauma history in this 
case. 

In April 2002 the veteran's attorney submitted articles 
entitled "Injuries to the Eye and Ear," a "Report of the 
Council on Scientific Affairs" on boxing injuries and "The 
Eyes and Sports".  

With regard to the claim for service connection for residuals 
of a concussion, the service medical records are without 
reference to the veteran having sustained a concussion.  
Likewise, the reports of treatment and evaluation by Dr. JPM 
beginning in 1989, and reports of VA outpatient visits on 
periodic occasions beginning in 1995 contain no reference to 
the veteran having sustained a concussion at any time.  At 
the time of the May 1998 examination, the veteran did not 
refer to having sustained a concussion and the examination 
was without reference to a concussion.  Subsequently received 
records are also unremarkable.

Regarding claimed residuals of a broken nose, a review of the 
service medical records reflects that the veteran was seen on 
one occasion in February 1961 for nasal trauma of the right 
anterior septum.  It was stated he had not sustained a 
fracture.  It was indicated he should be all right to box on 
Friday.  There is no further reference to problems with the 
nose during the remainder of service, including the report of 
medical history made in connection with separation 
examination in December 1961 at which time the veteran denied 
having any nose trouble.  A normal clinical evaluation of the 
nose was recorded.

Private medical records dating from the late 1980's reveal 
the veteran was seen on very sporadic occasions for various 
complaints, including sinus infection, allergic rhinitis, and 
a runny nose.  There was no reference made to residuals of a 
broken nose.  VA outpatient records dating from the mid-
1990's are without reference to the nose having been broken.





When VA saw the veteran in May 1998, it was indicated that 
his history was somewhat difficult to obtain because he did 
not recall a lot of details.  According to his memory, his 
only duty in the Army was boxing, and this involved several 
injuries, including an injury to the nose.  Clinical 
examination of the nose showed no gross distortion and no 
blockage of the nasal passages. 

By history, the veteran stated he had a lot of sinus 
drainage, but on current examination there was no evidence of 
current sinus infection or inflammation.  An X-ray study of 
the nasal bones showed the nasal septum deviated to the left.  
There was no evidence of a fracture of the nasal bone or 
nasal spine.

Regarding a disability manifested by spasms of the left lower 
extremity, a review of the service medical records reveals 
that the veteran was seen on three occasions in November 1960 
with complaints of cramping in the calves of the legs on 
prolonged standing.  Examination on one occasion was reported 
as negative.  He was returned to duty following the visits.  
In his report of medical history made in conjunction with 
separation examination in December 1961, his only pertinent 
reference was to having or having had a "trick" or locked 
knee.  Clinical evaluation reflected no abnormalities of the 
lower extremities.

Private medical records dating from the late 1980's reflect 
treatment and evaluation for various complaints, including 
phlebitis.  VA outpatient records dating from the mid-1990's 
are without reference to any problems with the lower 
extremities.

When VA examined the veteran in May 1998, he indicated that 
there was an explosion while he was on a temporary duty 
assignment when some petroleum product flamed up and burned 
him in various areas, including the legs.  He stated that 
following the burns, he was hospitalized for 100 days at the 
Walter Reed Hospital, and this was associated with a 
complication of phlebitis in the right leg and thigh.


Physical examination was without reference to the lower 
extremities, although an impression was made of "the residual 
of a right phlebitis which apparently followed treatment for 
his multiple burns."  No mention was made of muscle spasms of 
either lower extremity. 

A VA examiner in January 2003 noted the service medical 
record references to phlebitis of the right leg, and that the 
cramping complained of was related to it.  The examiner noted 
the veteran wore support hose to prevent swelling in each 
leg.  The examiner opined that the right lower extremity 
phlebitis and post-phlebitic syndrome of the right leg, 
referred to as cramping of the right leg as having developed 
in service.  The examiner reported high-grade arterial 
peripheral vascular disease in both lower extremities 
secondary to constitutional factors and aggravated by 
obesity.  There was no diagnosis of arterial peripheral 
vascular disease on another examination of the lower 
extremities in August 2003. 

Concerning a disability manifested by cervical pain, a review 
of the service medical records reflects that the veteran was 
seen on one occasion in June 1960 for a complaint of cervical 
pain.  Physical examination was essentially negative except 
for notation of pain on hyperextension.  An X-ray study of 
the cervical spine done at that time was negative.  There was 
no further reference to the cervical spine in the remainder 
of his service medical records, including the report of 
medical history made in conjunction with separation 
examination at which time he did not indicate having any 
difficulties with the cervical spine.  Clinical examination 
of the spine was normal.

The VA and private medical records dating from the late 
1980's do not show the presence of a chronic cervical spine 
disability.  At the time of the May 1998 examination by VA, 
there was no reference to a disability of the cervical spine.

A VA examiner in June 2003 stated the veteran's claims file 
was not available but noted his history of boxing for several 
years before military service, and then the participation on 
the boxing team during service and the incidental training.  

According to the report the veteran stated that neck pain and 
popping had begun in 1959, but there had been no treatment 
during service, that he had been seen at a hospital in 1967 
for neck pain and locking, and thereafter received 
chiropractic treatment for adjustments to the present time.  
The examiner's impression was degenerative arthritis and 
degenerative disc disease of the cervical spine with X-ray 
evidence of degenerative spurring and bridging.

The examiner stated that the difficulties described in 
service were those of cervical sprain and that the current 
situation was that of degenerative changes that occurred over 
the ensuing time frame since 1962.  The examiner felt the 
veteran's claim was that the complaints of pain in service 
were manifestations of the current situation.  

The examiner noted there was no evidence of any documentation 
or treatment in that regard, and so it seemed less likely 
than not that the current neck situation was a manifestation 
of what occurred in service.  In an addendum completed after 
the claims file was located, the examiner noted the complaint 
of radiating neck pain in 1960 and normal X-ray at the time, 
no further complaints in service or evidence of treatment 
thereafter, and a negative VA examination in 1998.  The 
examiner stated the current findings are less likely than not 
manifestations of the symptoms while in the service.  

In an August 2003 addendum, the same examiner stated the 
claims file was reviewed and that the veteran had what 
appeared to have been a cervical strain in the military, and 
the current condition was degenerative joint disease 
manifested by marked hypertrophic spurring.  The examiner 
stated the degenerative spurring was more consistent with 
normal progression of the process resulting from age, 
genetics and mechanical forces and heredity, and that it was 
less likely than not related to the strain the veteran 
appeared to have suffered in military service.  

In August 2003, MJC, DC, reported that VA radiology of the 
cervical spine obtained in June 2003 revealed marked 
ossifcans calcification throughout the cervical spine with 
concomitant hypertrophic osteophytes.  

The clinician stated that it had been his clinical experience 
that this type of pathology was typical of and consistent 
with the repetitive microtrauma sustained in cases of 
rigorous calisthenics, i.e., head-stand neck bridges and the 
boxing blows sustained during the veteran's military boxing 
career. 


Initial Compensable Evaluations for Hemorrhoids
 and Scars of the Hands and the Back 

Regarding hemorrhoids, the medical records from Dr. JPM 
pertaining to treatment and evaluation of the veteran for 
various complaints on periodic occasions beginning in the 
late 1980's are without reference to hemorrhoids.  Also, the 
VA outpatient records in the claims folder show treatment and 
evaluation on periodic occasions in 1995 and 1996 for various 
purposes without reference to hemorrhoids.

At the time of examination by VA in May 1998, the veteran 
stated that he had constipation. He had not had any rectal 
surgery and did not report rectal bleeding. Clinical 
examination of the anus and rectal areas was normal.  Stool 
on examining glove was negative for blood on Guaiac testing.  

A VA examiner in January 2003 reported the veteran had no 
current problem with hemorrhoids and had not had one for 
several years.  His only concern had been chronic 
constipation.  The examiner reported the digital examination 
of the rectum revealed no abnormalities and that the stool 
was negative for blood.  The veteran reported no surgery or 
current problem and the examiner stated the examination 
findings were negative.

As for scars of the hands and the back, the service medical 
records reflect that the veteran was hospitalized for second-
degree burns of the face and hands with residual scarring.  
At the time of discharge examination in December 1961, it was 
stated there were no sequelae from the burns of the hands and 
the face.  Reference was not made to burns involving the 
back.  Examination noted a 3/4 inch scar over the dorsum of the 
right hand and 1-inch scar of the back.  

The private medical records pertaining to treatment and 
evaluation of the veteran beginning in the late 1980's are 
without reference to impairment attributable to scars of the 
back or the hands.

When VA examined the veteran in May 1998, he stated that 
while in service some petroleum product burned him on the 
face, the hands, the back, the chest and the legs.  On 
current examination the examiner stated that it was really 
not possible to see very much in the way of scars at all.  
The examiner stated that what he saw was essentially pretty 
good healing all around without much scar tissue.  The 
pertinent examination impression was the he was able to 
identify very little in the way of burn scars.

A VA examiner in January 2003 reported numerous actinic 
keratoses of the hands and no abnormality of the skin, no 
elevation or depression anywhere and no scars, tenderness or 
disfigurement.  The examiner stated the current hand scars 
were related to actinic keratoses, and that currently 
regarding the back of the neck and shoulders findings were 
not disfiguring with no loss of skin turgor, no elevation or 
depression and no scarring.  The pertinent impression was no 
identifiable scars due to burns of the hands and the back of 
the neck or back of the upper shoulders.   


Earlier Effective Date for a 60 Percent Evaluation
 for a Pulmonary Disability

The record shows that in February 2003, the RO granted 
service connection for right lower extremity phlebitis 
claimed as muscle spasms in the right leg and foot, and 
assigned an initial 10 percent rating effective June 12, 
1996.  The RO noted that the reference to a right lung injury 
in service with subsequent surgery that was made on a May 5, 
1998, VA examination was considered as a claim for service 
connection.  The RO denied that claim and the veteran 
disagreed with the initial rating for phlebitis and the 
denial of service connection for a lung disorder.  As a 
result of the rating decision the veteran received a combined 
10 percent evaluation for his service-connected disabilities 
from June 12, 1996.

A VA examiner in August 2003 reviewed the veteran's pulmonary 
history and opined that it was at least as likely as not that 
the post phlebitic syndrome materially contributed to the 
development of deep vein thrombosis.  The examiner stated the 
lung function was declining and that the lung condition was 
service-connected and moderately impaired the veteran.  The 
spirometry from the examination showed the FVC was 51 percent 
of predicted value and the FEV1 59 percent, after 
bronchodilator.  The ratio of FEV1/FVC was 81 percent.  No 
DLCO value was reported.  

The RO in September 2003 reviewed this record and granted 
service connection for 
pulmonary embolism with right lung decortication for empyema 
associated with right lower extremity phlebitis.  The RO 
assigned a 30 percent evaluation under Diagnostic Code 6844 
from May 5, 1998, the effective date for service connection.  

The VA pulmonary function test on October 27, 2003, showed 
the FVC was 47 percent of the predicted value and the FEV1 48 
percent, before bronchodilation.  The ratio of FEV1/FVC was 
not reported.  On reexamination in February 2004, post 
bronchodilation FVC was 49 percent of predicted value and 
FEV1 was 51 percent of predicted value.  The FEV1/FVC ratio 
was 72 percent.  No DLCO value was reported.  

In March 2004 the RO granted an initial 60 percent evaluation 
for the pulmonary disability from October 27, 2003.  The 
veteran agreed with the 60 percent rating but disagreed with 
the effective date in October 2001, arguing for an effective 
date of May 5, 1998. 


Criteria
Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and peripheral vascular disease becomes manifest to 
a degree of at least 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Disability Ratings & Effective Dates

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  

The use of descriptive terminology such as "mild" by medical 
examiners, although relevant, is not dispositive of an issue.  
All evidence must be evaluated.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2004).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of an initial rating rather 
than a claim for increase as defined in 38 C.F.R. § 3.160(f) 
(2004), which is distinguished from the assignment of an 
initial rating following the original grant of service 
connection; consequently, the rule from Fenderson v. West, 
12 Vet. App 119 (1999) is applicable.  

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  

In Fenderson, at 126-128, the CAVC also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of a compensable degree under 
the VA's Schedule for Rating Disabilities, the rating agency 
is authorized to appoint a 10 percent rating, but not in 
combination with any other rating. 38 C.F.R. § 3.324.
A noncompensable evaluation when there are mild or moderate 
hemorrhoids. A 10 percent rating is warranted for large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue evidencing frequent recurrences. The maximum rating of 
30 percent is for assignment when there are external or 
internal hemorrhoids, with persistent bleeding and with 
secondary anemia, or with fissures. 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (prior to August 30, 
2002).  A 10 percent evaluation may be assigned for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118; Diagnostic Code 7804 
(prior to August 30, 2002).  Other scars are rated on 
limitation on function of part affected.  38 C.F.R. § 4.118; 
Diagnostic Code 7805 (prior to August 30, 2002).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows.  A 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with Sec. 4.25 of this part.  Note(2): A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7801 (effective August 30, 2002).

A 10 percent evaluation may be assigned for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion: Area or areas of 144 square inches (929 
square centimeters) or greater.  Note(1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with Sec. 4.25 of 
this part.  Note(2) A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118; 
Diagnostic Code 7802 (effective August 30, 2002).

A 10 percent evaluation may be assigned for unstable 
superficial scars.  Note(1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note(2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (effective August 30, 2002).

A 10 percent evaluation may be assigned for superficial scars 
which are painful on examination.  Note(1): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Note(2): In this case, a 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118; Diagnostic Code 7804 
(effective August 30, 2002).  Other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118; 
Diagnostic Code 7805 (effective August 30, 2002).

A 10 percent evaluation is for assignment under Diagnostic 
Code 7802 for second degree scars and burns that cover an 
area or areas approximating one square foot (0.1 m.squared).  
A 10 percent evaluation for third degree burn scars involving 
an area or areas exceeding 6-square inches (38.7 centimeters 
squared).  38 C.F.R. § 4.118; Diagnostic Code 7802 (prior to 
August 30, 2002).

Under Diagnostic Code 7800 in effect prior to August 30, 
2002, a noncompensable rating was assigned when the relevant 
evidence reflected slight disfiguring scars of the head, 
face, or neck. Moderately disfiguring scars warranted a 10 
percent disability evaluation.  Severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, resulted in the award of a 30 
percent disability rating. Scars completely disfiguring or 
resulted in exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted the grant of a 50 percent disability evaluation.  
When, in addition to tissue loss and cicatrisation, there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could have been 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  

The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. § 
4.118, Note following Diagnostic Code 7800 (effective prior 
to August 30,  2002).

Under the new rating criteria for disfigurement of the head, 
face, or neck, one characteristic of disfigurement results in 
the grant of a 10 percent disability rating.  Evidence that 
disfigurement of the head, face, or neck has resulted in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement warrants the award of a 30 percent disability 
evaluation.  The next higher rating of 50 percent requires 
evidence that disfigurement of the head, face, or neck has 
caused visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with four or five 
characteristics of disfigurement. The highest evaluation of 
80 percent necessitates evidence that disfigurement of the 
head, face, or neck has resulted in visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or with six or more characteristics of disfigurement.  

According to this new rating criteria, the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar of five or more inches (13 or more 
centimeters) in length, a scar at least one-quarter inch (.6 
centimeters) wide at the widest part, surface contour of the 
scar elevated or depressed on palpation, a scar adherent to 
the underlying tissue, skin hypo-, or hyper-, pigmented in an 
area exceeding six square inches (39 square centimeters), 
abnormal skin texture (which is also irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters), underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters), 
indurated and inflexible skin in an area exceeding six square 
inches (39 square centimeters). 

Tissue loss of the auricle under Diagnostic Code 6207 (loss 
of auricle) and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes), or Diagnostic Code 
6063 (anatomical loss of one eye) are to be rated as 
appropriate. Unretouched color photographs are to be taken 
into consideration when evaluating these criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, effective August 30, 2002. 

General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845): FEV-1 less than 40 
percent of predicted value, or; the 100 ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

60 FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

30 FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

10 FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. Or 
rate primary disorder. 

Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or without pleurocutaneous fistula, until 
resolved. 

Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge. 

Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall
be rated at least 20-percent disabling. Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321) however, will not 
be separately rated.  61 Fed. Reg. : 46720-46731 September 5, 
1996 effective October 7, 1996. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  The VCAA is applicable to the issues on appeal 
as the veteran's claim was under consideration after 
November 9, 2000, the effective date of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the initial rating decision in October 
1996, the November 2000 and March 2001 rating determinations, 
November 1996, March 2001 and August 2004 Statements of the 
Case (SOC), and the October 2001, October 2002, February 
2003, November 2003, June 2004 and November 2004 Supplemental 
Statements of the Case (SSOC) cite the law and regulations 
that are applicable to the appeal and explain why the RO 
denied the claims for service connection and for initial 
increased ratings.  

In addition, in January 2001, April 2001, August 2001, and 
September 2003, the RO sent the appellant letters that 
collectively explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letters advised 
him that private or VA medical records would be obtained if 
he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letters explained that the RO would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the appellant on notice of the applicability and effect 
of the VCAA and of his rights and responsibilities under the 
new law.  The appellant did respond to the letters through 
his attorney.  In addition, there were many other 
correspondences exchanged between the appellant's attorney 
and the RO that followed-up on the requests for medical 
records the veteran had identified or which had additional 
evidentiary submissions attached.  


The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial denial was issued by the RO prior to issuance of any 
VCAA-related notice was provided to the appellant.

In the present case, since the VCAA notification letters 
directed to issues decided in the 1999 Board decision, its 
timing does not comply with the express requirements of the 
law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of those claims, notice was 
provided before the transfer and certification of the case to 
the Board.  After the notice was provided, the appellant was 
given ample time in which to respond.  

Thereafter, the case was readjudicated and supplemental 
statements of the case were provided.  Further communication 
was received and he has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini II, to decide the appeal at the present time does 
not result in prejudice to the appellant.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
appellant has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letters that were provided to the appellant 
do not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in her possession.  
As noted above, it is also relevant that the appellant did 
respond to these notices by identifying additional evidence 
or submitting such evidence in support of specific claims.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  

The appellant was afforded VA examinations to provide 
information addressing whether disorders existed or whether 
such disorders found were related to the circumstances of his 
military service.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  Although 
claims regarding initial rating determinations or effective 
dates that are brought from the initial decision may not 
require formal VCAA notice, the record here shows that such 
notice was provided either by letter expressly in September 
2003 and in the August 2004 SOC regarding the effective date 
for the initial evaluation of the a pulmonary disorder.  See 
for example VAOPGCPREC 8-03.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  

Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the appellant has not submitted a current medical 
diagnosis of any chronic acquired disorder of the hips, 
claimed residuals of a concussion and claimed residuals of a 
broken nose.  The only support for these claims is found in 
the appellant's statements on file.  He is not qualified to 
render a medical diagnosis or a medical opinion.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that a witness 
must be competent in order for his/her statements or 
testimony to be probative as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record shows no confirmed broken nose during military 
service or any disability being identified as a residual of 
nose trauma.  The VA examination in May 1998 also did not 
result in a diagnosis of a disability related to claimed 
concussion or any disability of the hips.  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for these disorders as a 
principal threshold element foe service connection, current 
medical diagnosis, is not shown.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.303 (2004).

Regarding a disability of the left lower extremity, the Board 
must observe that the VA examiner in January 2003 determined 
that the peripheral vascular disease of both lower 
extremities was not related to military service.  The 
examiner opined the disability was related to constitutional 
factors and aggravated by obesity.  Thus, as this opinion 
relates to the claimed disability of the left lower 
extremity, it is unequivocal in not associating peripheral 
vascular disease of the left lower extremity to military 
service.  The veteran satisfies the first element of service 
connection, but he fails at this time to satisfy the other 
criteria, most importantly competent medical opinion 
supporting a nexus to military service for the peripheral 
vascular disease.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a disability of the 
hips, residuals of a concussion or residuals of a broken nose 
and peripheral vascular disease of the left lower extremity, 
claimed as a disability manifested by muscle spasms of the 
left lower extremity.   See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

As to the attorney's inquiry in May 2003 as to why the 
veteran had not been afforded examinations for all service 
connection issues, the record contained competent evidence 
that he did not have disability for the hips, nose fracture 
or concussion nor competent evidence linking such to military 
service.  Moreover, recent legal precedent that clarifies the 
obligation to provide medical examination/opinion under the 
VCAA does not require such development in these matters.  See 
Duenas v. Principi, 18 Vet. App. 514 (2004).

Regarding defective vision, the current medical opinion on 
both sides of the issue essentially agrees the defective 
vision is related to cataracts.  After review of the record, 
the Board concludes that the medical opinion in favor of the 
claim offered an unpersuasive rationale favoring service 
connection and is deemed of minimal probative under the 
adjudication standard established in Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d).  

The veteran's attorney referred him to Dr. DPB for an 
opinion.  Dr. DPB thus was familiar with the facts of this 
case through the veteran and VA opinion mentioned in his 
report.  Undoubtedly he was also familiar with the 
professional literature.  However Dr. DPB's use of 
"possibility" and "perhaps" when asserting the likelihood 
a link to in service trauma suggests minimal conviction in 
his assessment.  Furthermore he conceded the veteran was not 
too young to have cataracts and that it was not unreasonable 
to suspect they occurred naturally.  

On the other hand the VA examiner took into account the 
history of boxing and burns, as well as the opinion from Dr. 
DPB, in formulating an opinion against service connection on 
ether basis.  The two VA opinions in 2001 reflected awareness 
of boxing and burn related eye disability and the facts 
specific to the veteran's case that ruled out either as a 
likely cause for his current vision defect.  

In general greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
There is competent opinion to the contrary and for reasons 
stated the record does preponderate against the claim so as 
to outweigh the favorable opinion from Dr. DPB.  As with any 
evidence, the credibility and weight to be attached to the 
varied opinions in this case is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The appellant produced competent evidence supporting a 
contention of a service-related nexus for the veteran's eye 
disability.  The Board has commented as to why it does find 
the evidence of insufficient probative value to find in his 
favor.  



Overall the evidence supporting the claim need only be in 
approximate balance with negative evidence for the appellant 
to prevail.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996).  

In evaluating medical opinions, the Board observes that the 
VA physician appeared to have conducted a thorough review of 
the evidence of record and fairly considered the material 
evidence in the veteran's claim, including favorable opinion 
and addressed the second opinion conclusions Dr. DPB had 
made.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Unlike the opinion Dr. DPB provided, the VA opinions against 
the claim were not speculative and apparently have a valid 
basis in medical literature.  See for example Davis v. West, 
13 Vet. App. 178, 185 (1999). See also, Struck v. Brown, 
9 Vet. App. 145, 155 (1996).  

Thus, the Board favors the VA opinions as their conclusions 
are not contradicted or called into question and it has 
evidentiary support in underlying facts of military service.  
See for example Boggs v. West, 11 Vet. App. 334, 344 (1998) 
(quoting Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See 
also Mariano v. Principi, 17 Vet. App. 305 (2003).

As for the literature the veteran's attorney provided, there 
was no assertion with its submission that it was in any way 
probative of medical nexus given the facts of the veteran's 
case or that it offered a competent basis, opinion or 
information to undermine the rationale the VA examiner 
provided.  

The attorney did not demand or suggest that this information 
be submitted to the VA examiner for review.  The Board must 
point out that in Roberts v. West, 13 Vet. App. 185, 188-89 
(1999) it was noted that such evidence must "not simply 
provide speculative generic statements not relevant to the 
veteran's claim", Wallin v. West, 11 Vet. App. 509 514 
(1998).  

Instead, the evidence must discuss relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  See also Libertine v. Brown, 9 Vet. App. 521,  523 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive...").  

Regarding a disability of the cervical spine, the situation 
is somewhat different when the facts are viewed against the 
established elements for service connection.  The Board 
reiterates the basic three requirements for prevailing on a 
claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

In the veteran's case at hand, the Board notes that the first 
requirement to prevail on a claim of entitlement to service 
connection for a disability is the existence or presence of 
such disability.  The veteran has been diagnosed with a 
cervical spine disorder identified as degenerative arthritis 
and degenerative disc disease.  

The second requirement to prevail on a service connection 
claim is medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of the disease or 
injury at issue.  In the case at hand, the veteran himself 
has provided a history of the injury, a history which has 
been substantiated by service records and commented upon in 
recent examination.  

The third requirement is that there be medical evidence of a 
nexus between the disability at issue and the veteran's 
period of service.  The veteran provided a private 
physician's opinion who interpreted the radiology findings 
from a recent VA examination and opined that the boxing 
trauma sustained by the veteran and as described by the 
veteran as consistent with the type of disability shown in 
the radiology reports.  

He provided his opinion after reviewing pertinent records and 
noting history that is not disputed in the record.  
Accordingly, the private physician opined that the veteran's 
current cervical spine disability was the result of service 
incurred injury.

The VA physician who also reviewed the veteran's medical 
records did not agree that the cervical spine disability was 
related to service, but was associated with other factors.  

The Board finds that there are two informed medical opinions 
from competent medical professionals who have reviewed 
pertinent records and provided contrary opinions of record.  
The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's cervical spine disability is or is not related to 
his service.  Colvin, supra.  However, the Board believes 
that the opinions together place the evidence in relative 
equipoise. 

For example the VA examiner conceded the veteran sustained a 
cervical strain in service but was somewhat equivocal in 
concluding the disability "seems less likely" related to 
service and in the addendum that it was "less likely than 
not" related to military service.  However, Dr. MJC based 
his favorable opinion upon clinical experience, current 
findings and the veteran's well documented history.  

Thus, neither opinion was based upon facts not in evidence 
and both offered a plausible basis for the differing 
conclusions.  To paraphrase the persuasive reasoning in 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, to express the question in 
terms that the evidence favoring the claim must outweigh that 
against the claim is to impose too high a burden of proof on 
the claimant and is not consistent with the nonadversarial 
nature of the claims adjudication process.  See Nagler v. 
Derwinski, 1 Vet. App. 297, 301 (1991).  


Accordingly, the Board finds that the evidentiary record, 
with application of all pertinent criteria, in particular the 
benefit of the doubt rule, supports a grant of entitlement to 
service connection for the disability of the cervical spine.  
38 C.F.R. § 3.303(a).


Initial Compensable Evaluations for Hemorrhoids & Scars
of the Hands and the Back

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensable evaluations for hemorrhoids and burn scars of the 
hands and back.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Regarding hemorrhoids, it is clear the veteran does not 
exhibit any of the criteria for a compensable evaluation for 
hemorrhoids.  Neither VA examination found any of the rating 
factors that would support a compensable evaluation.  In 
addition, the veteran conceded on the recent examination that 
he had had no problems with hemorrhoids for several years.  
Under these circumstances, as the hemorrhoids have not been 
shown to be productive of more than moderate severity, a 
compensable rating is not warranted at this time.  

Regarding the burn scars of the hands and back including the 
back of the neck, there is no evidence that the scars have 
resulted in limitation of motion of either of the hands or 
the back.  On the May 1998 examination the examiner stated 
that there was basically "very little" in the way of burn 
scars that he was able to identify.  The burn scars have been 
described as barely visible.  

Only scars of the neck which are disfiguring warrant a 10 
percent evaluation under Diagnostic Code 7800 under either 
version of the rating criteria and neither examination found 
disfigurement.  




In view of the fact that the veteran's appeal period 
encompasses rating periods wherein both the previous and 
amended criteria are effective, he is entitled to application 
of both sets of criteria to his disability at issue.  Neither 
version benefits him.  In this regard, the Board finds no 
basis upon which to predicate a grant of entitlement to an 
evaluation in excess of the current 0 percent evaluation 
under either the previous or amended criteria.  

The current 0 percent evaluation contemplates tenderness and 
pain on objective demonstration or examination under the 
assignment diagnostic code 7804.  There is no basis upon 
which to predicate assignment of a higher evaluation with 
application of any of the previous or amended criteria 
applicable to the veteran's hand scars.

It is well to note that when the veteran was most recently 
examined by VA the examiner totally ruled out any disabling 
manifestations attributable to the burn scars of the hands 
and back, including the neck.  The examiner recorded that he 
had identified no burn scars of the hands, no abnormality of 
the skin, no elevation or depression anywhere and no scars, 
tenderness or disfigurement.  The examiner stated the current 
hand scars were related to actinic keratoses and that 
currently there was no loss of skin turgor, elevation or 
depression and no scarring.  

The pertinent impression was no identifiable scars due to 
burns of the hands and the back of the neck or back of the 
upper shoulders.  Thus an initial compensable evaluation is 
not in order.  No question has been presented as to which of 
two evaluations under either version of the rating scheme for 
scars would more properly classify the severity of the 
veteran's scar residuals at issue.  38 C.F.R. § 4.7.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here, the RO has provided the regulation and 
has discussed its application to the veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation, and obviously 
considered the provisions, but did not find that referral of 
the case to the Under Secretary or Director was warranted for 
consideration of extraschedular evaluation.  (See October 
2002 supplemental statement of the case).  

Nothing in the presentation offers support for the 
alternative rating in light of the criteria exemplified in 
the regulation.  The veteran does not show marked 
interference with employment or frequent hospitalization, 
which are examples of circumstances that would support an 
extraschedular rating.  

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of the veteran's burn scars and hemorrhoids, and 
they did not support an increase for either disability.  In 
fact, the examination reports identify minimal if any 
ascertainable residuals of burn scars and note the veteran 
has denied any difficulty with hemorrhoids for a number of 
years.  Having reviewed the record with the mandates for an 
extraschedular evaluation in mind, the Board finds no basis 
for further action on this question.  


Effective Date for a 60 percent Evaluation
for a Pulmonary Disorder

The veteran's attorney argues that under the rule in 
Fenderson would support an initial 60 percent evaluation from 
May 1998.  Initially the Board observes that there is no 
dispute as to the propriety of the 60 percent evaluation, but 
only the effective date.  

The spirometry from the August 2003 examination showed the 
FVC was 51 percent of predicted value and the FEV1 was 59 
percent, after bronchodilation.  The ratio of FEV1/FVC was 81 
percent.  No DLCO value was reported.  This evidence 
supported the initial 30 percent evaluation under Diagnostic 
Code 6844 from May 5, 1998, the effective date for service 
connection.  There were no earlier pulmonary function tests 
to compare.  The VA pulmonary function test on October 27, 
2003, showed the FVC was 47 percent of the predicted value 
and the FEV1 48 percent, before bronchodilation.  The ratio 
of FEV1/FVC was not reported.  Although these values were 
before bronchodilation, the reexamination in February 2004 
provided consistent results, showing no material improvement 
after bronchodilation.

The RO, in granting an initial 60 percent evaluation for the 
pulmonary disability from October 27, 2003, applied the facts 
found evaluating principles of Fenderson as outline above.  
The record shows that the effective date for service 
connection was after the effective date of changes to the 
rating scheme for pulmonary disorders so only the revised 
criteria applied in the veteran's case.  

The pulmonary function tests are the primary evaluation 
determinant and the results, the facts found, did not support 
an evaluation greater than 30 percent prior to October 27, 
2003.  The argument that the veteran was entitled to a 60 
percent evaluation all along ignores the generous 30 percent 
evaluation for a period when the evidence is arguably 
inadequate to rate the disability under the applicable rating 
scheme. 

In any event the attorney's distinction between the 
application of Fenderson principles and those of Francisco 
does not produce a different result since the entitlement to 
a higher evaluation was not supported in the record until 
October 27, 2003.  Thus there was a plausible basis on a 
facts found basis to impose a staged rating, with the 60 
percent evaluation effective from the date of examination on 
October 27, 2003.  


Separate Compensable Evaluation Pursuant to 38 C.F.R. 
§ 3.324.

The issues on appeal included entitlement to a separate 
compensable evaluation of 10 percent for multiple service-
connected disabilities evaluated as noncompensable pursuant 
to the criteria of 38 C.F.R. § 3.324.  That issue has been 
mooted by the RO decision on the issue of the veteran's 
entitlement to an initial evaluation of 10 percent for 
phlebitis from June 1996.  There is no controversy remaining 
in light of the RO decision.  The application of section 
3.324 here in light of the grant of the initial ratings for 
phlebitis is a purely legal question that the VCAA would not 
affect.  See for example Dela Cruz, supra.

The mootness results from the limitation imposed by the 
regulation that precludes combining a 10 percent rating 
provided under section 3.324 with any other compensable 
rating.  The issue was initially raised in the notice of 
disagreement from the initial ratings of multiple 
noncompensable service-connected disabilities.  Thus, with 
the effective date for the initial rating for phlebitis 
coinciding with the earliest effective date for other 
service-connected disabilities, there is no earlier date it 
can be assigned under the circumstances for benefits under 
section 3.324.  

However, as noted previously in this decision, the Board must 
provide reasons and bases to support this disposition. ZP v. 
Brown, 8 Vet. App. 303 (1995).  In essence, with the grant of 
compensable rating for phlebitis from June 1996 there no 
longer exists any case or controversy regarding the 
alternative rating under section 3.324.  Both bases of 
entitlement could produce a compensable evaluation.  The RO 
having resolved an unrelated initial rating claim on a 
schedular basis for the entire period in question, there is 
no longer a question or controversy regarding the award of a 
separate 10 percent disability rating under section 3.324 at 
any time applicable to the period under review.  

No greater benefit could be provided since the rating cannot 
exist in the presence of a compensable schedular disability 
rating.  Nor are any exceptions to the mootness doctrine 
present.  See, for example, Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) 
and Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  See 
also, 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

Entitlement to service connection for a disability manifested 
by bilateral hip pain is denied.

Entitlement to service connection for a disability manifested 
by loss of vision in the right eye is denied.

Entitlement to service connection for a disability manifested 
by loss of vision in the left eye is denied.

Entitlement to service connection for residuals of a 
concussion is denied.

Entitlement to service connection for residuals of a broken 
nose is denied.

Entitlement to service connection for a disability manifested 
by muscle spasms of the left lower extremity is denied.

Entitlement to service connection for disability manifested 
by cervical pain is granted.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

Entitlement to an initial compensable evaluation for scarring 
of the hands is denied.

Entitlement to an initial compensable evaluation for scarring 
of the back is denied.

The appeal of entitlement to a 10 percent evaluation in 
accordance with the provisions of 38 C.F.R. § 3.324 (2004) is 
dismissed.

Entitlement to an effective date, prior to October 27, 2003, 
for a 60 percent evaluation for a pulmonary disability, is 
denied.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in April 
2001, August 2001 and September 2003 regarding the low back.

The VA outpatient records dating from 1995 include a report 
of a visit in June 1996 at which time the veteran complained 
of having had increased back pain for the past two weeks.  
The diagnostic impression was degenerative joint disease of 
the lumbosacral spine.  A VA examiner's conclusion in July 
2004 and in an addendum dated in November 2004 was that the 
veteran's low back disorder was not related to military 
service, specifically boxing activity.  

In December 2004, the veteran's attorney demanded that the 
veteran's December 2004 statement regarding the nature and 
extent of his boxing training be provided to the VA examiner 
for review and opinion.  This was not done.  The Board is 
unable to conclude that the veteran's statement would not be 
of any significance to an informed medical opinion.  Thus not 
referring the statement to the examiner could be viewed as 
potentially prejudicial to the claim. 

The matter of entitlement to an effective date, prior to 
October 27, 2003, for a TDIU is affected by the Board's grant 
of service connection for the cervical spine disability as 
well as the remanded intertwined issue of service connection 
for low back disability.  The effective date for service 
connection for the cervical spine disability and the initial 
rating must be determined and these determinations could 
effect the effective date for a TDIU.  The claim of service 
connection for the low back disorder is a pending intertwined 
claim that cannot be finally adjudicated at this time.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a low back disability.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

The appellant should also be invited to 
submit or identify any medical opinion he 
has received linking a current low back 
disorder to circumstances of his military 
service.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for the VA 
physician who conducted the July 2004 
examination and provided the November 
2004 addendum to review the veteran's 
December 16, 2004, statement and argument 
directed to the attorney's December 29, 
2004, transmittal letter for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any low back 
disability found.  If this physician is 
not available, the VBA AMC should have 
another physician competent in orthopedic 
disorders review the claim as provided 
below.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the review, to include additional 
examination of the veteran if deemed 
necessary, at the reviewer's option.  

The examiner must annotate the review 
report that the claims file was in fact 
made available for review, in particular 
the December 2004 correspondence 
identified above, in conjunction with the 
review or examination if an examination 
is deemed necessary.  Any further 
indicated special studies must be 
conducted as deemed necessary.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
low back disorder(s) found is/are due to 
service on any basis, or if preexisting 
service, was/were aggravated by service?

Any opinions provided by the examiner 
must be accompanied by a complete 
rationale.



4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested medical review report(s) 
and any conducted examination reports to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a low back 
disorder and entitlement to an earlier 
effective date for a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


